   Case:21-00479-MCF13 Doc#:32 Filed:07/27/21 Entered:07/27/21 12:57:22                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

ELIZABET VEGA MENDOZA                                                                        CASE NO. 21-00479-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 3

2. The liquidation value of the estate is :$ 0.00

3. The general unsecured pool is :$ 0



               AMENDED PLAN DATE: May 06, 2021                                                PLAN BASE: $19,196.00

TRUSTEE'S REPORT ON CONFIRMATION DATED: 7/27/2021
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

   $316 in arrears under proposed plan that belongs to payment of March 2021 (1st plan payment).


  2. [X] INSUFFICIENTLY FUNDED § 1325(b):

  Even if debtor prevails in her objection to First Bank claim 3 the plan will be insufficiently funded to pay
secured creditors.




  [X] OTHER:

  1) Pending adjudicaion of debtor's objection to claim 3 filed by First Bank and creditor's response (Dkt's 21
& 24).2) Debtor has yet to comply with the Order entered on June 25, 2021, at Docket 27.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: GERMAN A RIECKEHOFF                                                               USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - WG
